Inasmuch as “the evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that [his] attorney provided meaningful represen*918tation,” the defendant’s claim that he was denied the effective assistance of counsel is without merit (People v Baldi, 54 NY2d 137, 147 [1981]; see People v Alexander, 56 AD3d 793 [2008]; People v Williams, 299 AD2d 569 [2002]). Defense counsel chose a reasonable strategy and competently pursued it (see People v Alexander, 56 AD3d 793 [ 2008]). Mastro, J.E, Fisher, Miller and Garni, JJ., concur.